DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2022 has been entered.
 
Status of the Claims
Claims 1-5, 7-11, 13-16, and 18-32 are pending.
Claims 6, 12, and 17 are cancelled.
Claims 1-5, 7-11, 13-16, and 18-32 are rejected.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4, in line 3, recites “linking section” which should be –the linking section--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 8-9 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 8, in lines 2-3, recites, “the resin forming the pair of mounting sections”, which is not supported by the originally-filed disclosure. By line 2 of claim 1, the “first portion” is “formed of resin”; and by lines 9-11, the “second portion comprises … a pair of mounting sections”. Further, by instant Specification para. 12, “the second portion 3 includes: a pair of disc-shaped mounting sections 12”; and “[t]he second portion 3 is formed by punching a flat plate of metal” [emphasis added]. Therefore, the claimed limitation of “the resin forming the pair of mounting sections” is new matter.   
Claim 16, in lines 13-14, recites, “an overlapping linking section that overlaps the flange sections”, which is not supported by the originally-filed disclosure. As read in light of the specification, the pertinent limitations of claim 16 are clearly mapped to the instant elements of disclosure as follows: a first portion (2) formed of resin, the first portion (2) having a U-shaped body section (10) that continuously opens from one end (5) of the first portion (2) through another end (5) of the first portion (2) in one direction intersecting a longitudinal direction thereof and flange sections (6) disposed at the two ends (5) of the first portion (2) comprising a plurality of through holes (9) and a pair of recessed openings (8) aligned along a central axis of the U-shaped body section (10); and a second portion (3) that is disposed so as to cover the continuous opening of the U-shaped body section (10) and that is joined to the first portion (2), wherein the second portion (3) comprises a pair of mounting sections (12) that are disposed at both ends in the longitudinal direction, the pair of mounting sections (12) being fixed to respective other parts of the robot, and an overlapping linking section (13). However, the linking section 13, with rib-shaped joint section 16, clearly does not overlap the flange sections 6 of the first portion 2. For instance, instant figure 6 shows the mounting section 12 overlapping the flange section 6. Therefore, the claimed limitation of “an overlapping linking section that overlaps the flange sections” is new matter.   

Claim 1-5, 7-11, 13-16, and 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in lines 11-12, recites, “the first plurality of through-holes on the first mounting section”, and there is insufficient antecedent basis for the limitation in the claim. Line 10 recites, “a pair of mounting sections” but the “first plurality of through-holes” are given by lines 5-6 as “flange sections … comprising a first plurality of through-holes”. Therefore, it is unclear if the “first mounting section” of line 12 is intended as the “flange sections” of line 6, or if the “first mounting section” is intended to be one of the “pair of mounting sections” of line 10. 
Claim 5 recites, “each of the mounting sections”, which is a double-inclusion and it is unclear what is required by the claim. It is unclear if “each of the mounting sections” includes the “pair of mounting sections” of Claim 1, line 10, and additionally the “first mounting section” of line 12; or only the “pair of mounting sections” of line 10.  
Claim 8, in lines 2-3, recites, “the resin forming the pair of mounting sections”, and the claimed structure is unclear both by Claim 1, lines 2 and 9-11, and Specification para. 12, as explained above with regards to 35 USC 112a.  
Claim 16, in lines 13-14, recites, “an overlapping linking section that overlaps the flange sections”, and the claimed structure is unclear in light of the Specification, as explained above with regards to 35 USC 112a.
Claim 31 recites, “each of the mounting sections of the first portion comprise a flange section”, and there is insufficient antecedent basis for the limitation in the claim. Claim 19 does not recite “mounting sections of the first portion”, but rather “flange sections” (line 5) of the “first portion” (line 2); and “mounting sections” (line 7) of the “second portion” (line 6). 
Claim 32 recites, “the second mounting sections”, and there is insufficient antecedent basis for the limitation in the claim. Claim 19 supports “a pair of mounting sections”, and it is unclear if the “second mounting sections” refer to the “pair of mounting sections” or to only the second mounting section of the pair; or to a new element. 

Claim Rejections - 35 USC § 102
Claims 1-5, 7-10, 16, 19-26 and 31-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding (CN 206043767).
Regarding the following claims, Ding discloses: 
1. An arm-shaped structure body comprising: a first portion (shell 102 and cover plate 105) formed of resin (102 is formed of resin, translated paras. 15, 52), the first portion comprising a U-shaped body (105) with an opening between two ends (opening of 105 that is facing 104), flange sections (101, 103) disposed at the two ends of the first portion comprising a first plurality of through-holes (fig. 2 shows unlabeled rivet holes of 101, 103), and two recessed openings (recessed end openings of 105) formed at each of the two ends of the first portion (105), wherein the two recessed openings are aligned along a central axis of the U-shaped body section (fig. 2); and a second portion (104) comprising a linking section that is disposed so as to cover the opening between the two ends of the U-shaped body (by translated paras. 54-55, metal 104 and 105 are connected by welding, joints 101 and 103 are connected to welded 104/105 by riveting, and then 101-105 is wrapped by epoxy resin shell 102) and a pair of mounting sections (portion of 104 which is riveted to 101, 103) comprising a second plurality of through holes (i.e., unshown rivet holes of 104) overlapping the first plurality of through-holes (rivet holes of 101, 103) on the first mounting section. 

    PNG
    media_image1.png
    439
    739
    media_image1.png
    Greyscale


2. The arm-shaped structure body according to claim 1, further comprising: an elongated hollow section is formed in a longitudinal direction (translated para. 53) between the first portion (102, 105) and the second portion (104).  
3. The arm-shaped structure body according to claim 1, wherein the second portion (104) is formed of a metal flat plate (translated paras. 11, 53).  
4. The arm-shaped structure body according to claim 1, wherein the first portion (102, 105) and the second portion (104) are joined via a third plurality of through-holes along (fig. 2 shows holes of 104 along the section that is welded to 105) linking section which overlap a fourth plurality of through-holes along the U- shaped body section (holes of 104 overlap holes of 105).  
5. The arm-shaped structure body according to claim 2, wherein each of the mounting sections (riveted portions of 104) is provided with, at a center thereof, a center hole passing therethrough in a plate thickness direction (fig. 2 shows hole cutaway of end portions of 104).  
7. The arm-shaped structure body according to claim 1, wherein the flange sections (101, 103), in a state in which the first portion is joined to the second portion, are placed over the pair of mounting sections (riveted portions of 104) in the plate thickness direction at vicinities of outer circumferences of the pair of mounting sections.  
8. The arm-shaped structure body according to claim 7, wherein metal reinforcing members for reinforcing the second through-holes are embedded in the resin forming the pair of mounting sections (as best understood, the scope of the phrasing is met by rivets).  
9. The arm-shaped structure body according to claim 8, wherein each of the metal reinforcing members (as best understood, rivets) comprises a contact surface that is in contact with the second portion (104), and an exposed surface (as best understood, top of rivet) where at least one portion of a surface opposite to the contact surface is exposed around a corresponding one of the metal reinforcing members (i.e., as is commonly known, the top of the rivet is exposed).  
10. The arm-shaped structure body according to claim 2, wherein the flange sections (101, 103), in a state in which the first portion is joined to the second portion, are placed over the pair of mounting sections (riveted portions of 104) in a plate thickness direction at vicinities of outer circumferences of the pair of mounting sections.  
16. A robot comprising: a robot arm in a form of an arm-shaped structure body comprising: a first portion (102, 105) formed of resin (102 is formed of resin, translated paras. 15, 52), the first portion having a U-shaped body section that continuously opens from one end of the first portion through another end of the first portion in one direction intersecting a longitudinal direction thereof and flange sections (101, 103) disposed at the two ends of the first portion comprising a plurality of first through-holes and a pair of recessed openings aligned along a central axis of the U-shaped body section: and a second portion (104) that is disposed so as to cover the continuous opening of the U-shaped body section and that is joined to the first portion, wherein the second portion
19. An arm-shaped member comprising: a first portion (102, 105) formed of resin (102 is formed of resin, translated paras. 15, 52), the first portion comprising a U-shaped cross-sectional body section with an opening between two ends, the U-shaped cross-sectional body section having a U- shaped cross section perpendicular to a longitudinal direction of the arm-shaped member, and flange sections (101, 103) disposed at the two ends comprising a first plurality of through-holes; and a second portion (104) comprising a linking section that is disposed so as to cover the opening of the U-shaped cross-sectional body section, and a pair of mounting sections (riveted sections of 104) comprising a second plurality of through-holes (rivet holes of 104) overlapping the first plurality of through-holes (rivet holes of 101, 103) on the flange sections (101, 103).  
20. The arm-shaped member of claim 19, further comprising a plurality of bolts (rivets) penetrating the first plurality of through-holes and second plurality of through-holes, fixing the first portion together with the second portion (although 104 and 105 are connected by welding, they are also riveted to 101, 103 and therefore also fixed together by rivets).  
21. The arm-shaped member of claim 19, wherein an elongated hollow section is formed within the U-shaped cross-sectional body section, extending in the longitudinal direction between the first portion and the second portion (translated para. 53).  
22. The arm-shaped member of claim 19, wherein the second portion (104) is formed of a metal flat plate (translated paras. 11, 53).  
23. The arm-shaped member of claim 19, wherein the first portion and the second portion are joined (104, 105 are welded) at (the scope of the phrase “at” includes “near”) a plurality of overlapping through-holes placed along a circumference of the U-shaped cross-sectional body section fig. 2 shows perforation holes on vertical sides of 105) which overlaps a circumference of the linking section (fig. 2 shows vertical sides of 105 overlap the edges of 104).  
24. The arm-shaped member of claim 19, further comprising two openings formed at each of the two ends of the first portion, wherein each of the two openings allows access to a hollow interior of the U-shaped cross-sectional body section of the first portion (fig. 2 shows holes, i.e. missing end walls, at the respective ends of 105).  
25. The arm-shaped member of claim 19, wherein metal reinforcing members for reinforcing the second through-holes are embedded in the pair of second mounting sections (as best understood, the scope of the claimed phrasing is met by rivets).  
26. The arm-shaped member of claim 25, wherein each of the metal reinforcing members (as best understood, rivets) comprises a contact surface that is in contact with the second portion (104), and an exposed surface (as best understood, top of rivets) where at least one portion of a surface opposite to the contact surface is exposed around the second through-holes (i.e., as is commonly known, the top of the rivet is exposed).  
31. The arm-shaped member of claim 19, wherein each of the mounting sections of the first portion comprise a flange section (as best understood, 101, 103).  
32. The arm-shaped member of claim 19, wherein each of the second mounting sections is provided with, at a center thereof, a center hole passing therethrough in a plate thickness direction (as best understood, circular cutout shown in 104).

Claim Rejections - 35 USC § 103
Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 206043767), in view of Matsushima et al. (JP 2010179386).
Regarding claims 11 and 27, Ding discloses wherein the first portion is formed of a resin (102 is formed of resin, translated paras. 15, 52); but does not disclose that the resin is a carbon-fiber reinforced resin.  
Matsushima teaches an element (12) formed of a carbon-fiber reinforced resin (reinforcing fibers include carbon fibers, translated paras. 1, 21); and further evidences that such material provides the advantage of a structure which is lightweight with high rigidity (paras. 1, 5). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the carbon-fiber reinforced resin as taught by Matsushima for the first portion disclosed by Ding, for the expected benefit of allowing a structure which is lightweight with high rigidity.  

    PNG
    media_image2.png
    524
    410
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    957
    740
    media_image3.png
    Greyscale


Claims 13 and 28 are rejected under 35 U.S.C. 103, and Claims 8-9 and 25-26 are rejected under 35 U.S.C. 103 in the alternative, as being unpatentable over Ding (CN 206043767), in view of Nakayama et al. (US 2018/0147734).
Regarding claims 13 and 28, Ding discloses bolts (rivets) that can be inserted into the first plurality of through-holes; but does not disclose a washer that is disposed between the bolts and each mounting section of the pair of mounting sections where the bolts are inserted into the first plurality of through-holes.  
Nayakama teaches deformation prevention members 51 (i.e., either washers or metal reinforcing members as shown in fig. 7) disposed between bolts 40 and the mounting section, where the bolts 40 are inserted into the first plurality of through-holes, and where the deformation prevention members provide the benefit of preventing or reducing deformation of the structure (para. 31). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the washers 51 as taught by Nayakama in between the joints 101/103 and plate 104 disclosed by Ding, for the expected advantage of preventing or reducing deformation of the structure. 

    PNG
    media_image4.png
    690
    529
    media_image4.png
    Greyscale


Claims 14-15 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 206043767).
Regarding claims 14-15 and 29-30, Ding does not disclose wherein at least a portion of an outer peripheral surface of the arm-shaped structure body is coated with a nonflammable paint that exhibits a flame duration time of ten seconds or less and that does not burn to an extent of 127 mm or more when the paint is disposed vertically relative to fire and set on the fire for ten seconds; wherein the first portion or the second portion is formed of a resin material having nonflammability, the resin material exhibiting a flame duration time of ten seconds or less and not burning to an extent of 127 mm or more when the resin material is disposed vertically relative to fire and set on the fire for ten seconds. 
However, as admitted by Applicant, “[c]laims 14-15 are based on UL 94 V-0 flammability standards … Therefore, even if there is no direction to these claimed materials is provided by the inventor beyond the nonflammable properties, especially in the drawings or the specification, one having ordinary skill in the art would readily find and use such a nonflammable paint recited in claim 14 or such a resin material recited in claim 15” (Remarks of 09/20/2021, last paragraph of page 8 – first paragraph of page 9). Therefore, following from the admissions of Applicant, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to coat at least a portion of an outer peripheral surface of the arm-shaped structure body with a nonflammable paint or to form the first or second portion out of a resin material having the claimed nonflammability, for the predictable result of reducing flammability of the product, since it has been held to be well-within the general skill of a worker in the art to select from known materials on the basis of their suitability for the intended use.1

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ding (CN 206043767), in view of He et al. (US 10,022,861).
Regarding claim 18, Ding discloses the arm-shaped structure body according to claim 1, but does not disclose that the U-shaped body section has a hemispherical shape.  
He teaches a hemispherical shape (fig. 14 shows hemispherical shape for 128). It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the hemispherical shape as taught by He for the cover 105 of Ding, for the expected advantage of allowing more room for the internal components. 

    PNG
    media_image5.png
    567
    391
    media_image5.png
    Greyscale


Claims 1-5, 7-10, 14-16, 19-26 and 29-32 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Ding (CN 206043767), in view of Mikaelsson et al. (US 2009/0114053).
Although Ding anticipates the claimed structure, as mapped above, a further rejection is offered in the alternative (i.e., to meet the language of “two recessed openings”, or in particular the limitations of claim 24, by a narrower interpretation) in an effort towards compact prosecution. 
Mikaelsson teaches apertures 223, 224 arranged at each end of the arm 204 which provide access to the bolts 212 so that it will be possible to tighten and loosen the bolts (para. 35). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to provide apertures such as taught by Mikaelsson in the structure disclosed by Ding, for the expected advantage of providing access to the underlying bolts so that it would be possible to tighten and loosen the bolts. 

    PNG
    media_image6.png
    598
    443
    media_image6.png
    Greyscale


Claims 1-5, 7-10, 14-16, 19-26 and 29-32 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over Ding (CN 206043767), in view of Hasegawa et al. (US 4,529,460).
Although Ding anticipates the claimed structure, as mapped above, a further rejection is offered in the alternative (i.e., to meet the language of “linking section”, and in particular the limitations of claim 4, by a narrower interpretation) in an effort towards compact prosecution. 
Hasegawa teaches a U-shaped reinforcing plate 26 connected to plate 12 by rivets 24, and evidences that riveting is a preferred assembly method to welding (col. 1, lines 11-32 and 35-58); wherein the first portion (12) and the second portion (26) are joined via a third plurality of through-holes along (holes of 26 corresponding to rivets 24) linking section which overlap a fourth plurality of through-holes (holes of 12c, 12d corresponding to rivets 24) along the U- shaped body section (12, including 12c and 12d). Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the U-shape of plate 26 as taught by Hasegawa for the metal plate 104 of Ding, in order to allow a beneficial assembly method for 104/105.  

    PNG
    media_image7.png
    228
    259
    media_image7.png
    Greyscale


Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Applicant has argued against “the mounting sections of the first section” being new matter, and cites Specification para. 12. This is not persuasive. Specification para. 12 recites, “the second portion 3 includes: a pair of disc-shaped mounting sections 12”; and “[t]he second portion 3 is formed by punching a flat plate of metal” [emphasis added]. Claim 8 recites, “… the resin forming the pair of mounting sections” [emphasis added], which is therefore new matter. 
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571) 272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See discussions of MPEP 2144.07 regarding Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In reLeshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).